FILED
                            NOT FOR PUBLICATION                              JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSEPH A. REISTER,                               No. 08-17247

               Petitioner - Appellant,           D.C. No. 2:07-cv-02296-JAT

  v.
                                                 MEMORANDUM *
DORA B. SCHRIRO and ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Arizona state prisoner Joseph A. Reister appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reister contends that the district court erred by dismissing his habeas

petition as untimely. Specifically, he contends that the statute of limitations never

began to run, or that he is entitled to equitable tolling because: 1) the late filing of

his federal habeas petition is based on the state court’s error in failing to transfer

his 2002 state habeas corpus petition to its proper jurisdiction; and 2) he lacks legal

training while the circumstances in his case overwhelmingly favor the state. The

record reflects that it took Reister over three years after the one-year statute of

limitations deadline had passed to file the instant petition. See 28 U.S.C.

§ 2244(d)(1); see also Bryant v. Arizona Attorney General, 499 F.3d 1056, 1059-

60 (9th Cir. 2007) (limitations period statutory tolled only if an unconstitutional

state action prevents petitioner from filing). Additionally, Reister is not entitled to

equitable tolling because he has not shown that his untimeliness “was caused by an

external impediment and not by his own lack of diligence.” Bryant, 499 F.3d at

1061; see also Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“[A] pro

se petitioner’s lack of legal sophistication is not, by itself, an extraordinary

circumstance warranting equitable tolling.”). Accordingly, the district court

properly dismissed the petition as time-barred.

      AFFIRMED.




                                            2                                      08-17247